                     IN THE UNITED STATES DISTRICT COURT
                 FOR THE SOUTHERN DISTRICT OF WEST VIRGINIA

                                     BECKLEY DIVISION

ALFRED LEE MAULDIN,

                              Petitioner,

v.                                                   CIVIL ACTION NO. 5:17-cv-02312
                                                     (Consolidated with Civil Action No. 5:17-cv-02626)

D. L. YOUNG, Warden, FCI Beckley,

                              Respondent.


                         MEMORANDUM OPINION AND ORDER


       On April 12, 2017, in Civil Action 5:17-cv-02312, the Petitioner, proceeding pro se, filed

a Petition for a Writ of Habeas Corpus Under 28 U.S.C. § 2241 (Document 3 therein). By Standing

Order (Document 4) entered on April 13, 2017, the action was referred to the Honorable Dwane

L. Tinsley, United States Magistrate Judge, for submission to this Court of proposed findings of

fact and recommendation for disposition, pursuant to 28 U.S.C. § 636.

       Subsequently, on May 1, 2017, in Civil Action 5:17-cv-02626, the Petitioner, proceeding

pro se, filed a Petition for a Writ of Habeas Corpus Under 28 U.S.C. § 2241 (Document 1 therein).

By Standing Order (Document 3) entered on that date, the action was referred to the Honorable

Dwane L. Tinsley, United States Magistrate Judge, for submission to this Court of proposed

findings of fact and recommendation for disposition, pursuant to 28 U.S.C. § 636.

       On March 27, 2018, the Magistrate Judge submitted a consolidated Proposed Findings and

Recommendation (PF&R) (Document 25 in Civil Action 5:17-cv-02312; Document 23 in Civil

Action 5:17-cv-02626) wherein it is recommended that this Court: consolidate Civil Action 5:17-

cv-02312 and Civil Action 5:17-cv-02626; dismiss for lack of jurisdiction all claims other than the
Petitioner’s claim concerning the calculation and application of his Earned Statutory Good

Conduct Time (ESGCT); and leave this matter referred to the Magistrate Judge for additional

proceedings concerning the ESGCT claim.

       Objections to the Magistrate Judge=s PF&R were due by April 13, 2018, and none were

timely filed by either party. Therefore, the Court entered a Memorandum Opinion and Order

(Document 30) adopting the PF&R. On May 21, 2018, the Petitioner filed a Motion Requesting

to File Delayed Response from the Memorandum Opinion and Order Dated 04/30/2018; and the

Delayed Response from the Proposed Findings and Recommendation Dated 03/27/2018, With

Request for Appointment of Counsel/Co-Counsel (Document 34). On July 16, 2018, the Petitioner

filed a Motion for Administrative Hearing, With Motion for Summary Judgment (Document 41).

In both documents, the Petitioner contends that he did not receive the PF&R or the Court’s opinion

adopting the PF&R until May 11 and May 15, 2018, seeks to file objections to the PF&R out of

time, and sets forth the basis of his objections.

       The Court finds it appropriate to address the Petitioner’s untimely objections in light of his

statement that he did not receive the PF&R promptly. The Court will therefore vacate the opinion

adopting the PF&R without objection (Document 30) and consider Documents 34 and 41 as

Petitioner’s objections to the PF&R.         For the reasons stated herein, however, following

consideration of the Petitioner’s objections, the Court concludes that the PF&R should be adopted

and the objections overruled.


               FACTUAL BACKGROUND AND PROCEDURAL HISTORY

       The Magistrate Judge’s PF&R sets forth the factual and procedural background of this case

in detail. The Court hereby incorporates those factual findings, but to provide context for the

ruling contained herein, provides the following summary.
                                                2
       The Petitioner was convicted of three felony drug and firearm offenses following a jury

trial in 1995. He was sentenced to 322 months of imprisonment. After an unsuccessful direct

appeal, he filed numerous motions or petitions for post-conviction relief, in both the Middle

District of Tennessee, where he was convicted and sentenced, and in other courts.

       The Petitioner filed two petitions pursuant to 28 U.S.C. §2241, both asserting challenges

to his arrest, conviction, and sentence, as well as an asserted effort by the Bureau of Prisons to

conceal the alleged unlawful circumstances surrounding his arrest and conviction. In addition, he

challenges the calculation of Earned Statutory Good Conduct Time (ESGCT). The Magistrate

Judge recommends consolidating the two cases, and the Court will address them jointly.


                                  STANDARD OF REVIEW

       This Court “shall make a de novo determination of those portions of the report or specified

proposed findings or recommendations to which objection is made.” 28 U.S.C. § 636(b)(1)(C).

However, the Court is not required to review, under a de novo or any other standard, the factual or

legal conclusions of the magistrate judge as to those portions of the findings or recommendation

to which no objections are addressed. Thomas v. Arn, 474 U.S. 140, 150 (1985). In addition, this

Court need not conduct a de novo review when a party “makes general and conclusory objections

that do not direct the Court to a specific error in the magistrate's proposed findings and

recommendations.” Orpiano v. Johnson, 687 F.2d 44, 47 (4th Cir.1982). When reviewing

portions of the PF&R de novo, the Court will consider the fact that Plaintiff is acting pro se, and

his pleadings will be accorded liberal construction. Estelle v. Gamble, 429 U.S. 97, 106 (1976);

Loe v. Armistead, 582 F.2d 1291, 1295 (4th Cir.1978).




                                                3
                                                DISCUSSION

        The Magistrate Judge recommends that the ESGCT claim be re-referred for further

proceedings, and the remaining claims be dismissed. 1 He explains that challenges to the validity

of a conviction and sentence generally cannot be brought in a § 2241 petition but must instead be

brought in a motion pursuant to 28 U.S.C. 2255 filed in the court of conviction. The Magistrate

Judge analyzed the case law related to the “savings clause” permitting certain challenges to

convictions and sentences under 28 U.S.C. § 2241 and concluded that the Petitioner’s claims could

be considered only under § 2255, as the Petitioner did not allege a change in settled law impacting

his claims. The PF&R further explains that claims regarding conditions of confinement are not

cognizable in habeas corpus.

        The Petitioner objects, arguing that he “did not petition for a Write of Habeas Corpus under

28 USCS §2241.” (Document 34 at 1.) He asserts that this Court has jurisdiction to consider his

claims under 28 U.S.C. § 451 2 and Federal Rule of Criminal Procedure 1101. 3 The Petitioner

again challenges his arrest, conviction, and sentence and asserts that the BOP and the court system

are working to cover up the past misconduct. He alleges that he was falsely arrested and falsely

imprisoned, is innocent of the charges for which he was convicted and was convicted based on

false testimony and legal errors. The Petitioner also presents argument and evidence in support of

his claim that the BOP has miscalculated his good-time credit.




1
  The Petitioner made allegations related to the calculation of his ESGCT in both cases. Therefore, the Magistrate
Judge recommends consolidating the cases to “permit additional proceedings only with respect to Mauldin’s claim
concerning the calculation of his ESGCT.” (PF&R at 8.)
2
  28 U.S.C. §451 is a definitions section to Title 28, defining terms related to the federal court system.
3
  The Petitioner may be referring to Fed. R. Evid. 1101, which sets forth the applicability of the Federal Rules of
Evidence.
                                                        4
       Generally, as the PF&R explains, 28 U.S.C. § 2255 provides the exclusive means for a

prisoner in federal custody to test the legality of his detention. 28 U.S.C. § 2255.       However,

Section 2255(e) contains a savings clause, which allows a district court to consider a habeas

petition brought by a federal prisoner under Section 2241 where Section 2255 is “inadequate or

ineffective to test the legality” of the detention. 28 U.S.C. § 2255; see also United States v. Poole,

531 F.3d 263, 270 (4th Cir. 2008). The fact that relief under Section 2255 is procedurally barred

does not render the remedy inadequate or ineffective to test the legality of a prisoner’s detention.

In re Jones, 226 F.3d 328, 332 (4th Cir. 2000). In the Fourth Circuit, a Section 2255 petition is

only inadequate or ineffective to test the legality of detention when:

               (1) [A]t the time of conviction, settled law in this circuit or the
               Supreme Court established the legality of the conviction; (2)
               subsequent to the prisoner’s direct appeal and first § 2255 motion,
               the substantive law changed such that the conduct of which the
               prisoner was convicted is deemed not to be criminal; and (3) the
               prisoner cannot satisfy the gatekeeping provision of § 2255 because
               the new rule is not one of constitutional law.

Poole, 531 F.3d at 269 (quoting In re Jones, 226 F.3d at 333-34). The Fourth Circuit recently

found that the savings clause may apply to certain sentencing challenges. It explained:

               we conclude that § 2255 is inadequate and ineffective to test the
               legality of a sentence when: (1) at the time of sentencing, settled law
               of this circuit or the Supreme Court established the legality of the
               sentence; (2) subsequent to the prisoner's direct appeal and first §
               2255 motion, the aforementioned settled substantive law changed
               and was deemed to apply retroactively on collateral review; (3) the
               prisoner is unable to meet the gatekeeping provisions of §
               2255(h)(2) for second or successive motions; and (4) due to this
               retroactive change, the sentence now presents an error sufficiently
               grave to be deemed a fundamental defect.

United States v. Wheeler, 886 F.3d 415, 429 (4th Cir. 2018).




                                                  5
       Although the Petitioner asserts that he seeks to bring his habeas claims under other

provisions, the citations he provides do not reference alternative legal causes of action. The Court

has considered and applied the habeas provisions that most closely align with the Petitioner’s

complaints. Castro v. United States, 540 U.S. 375, 381–82, (2003) (“Federal court sometimes will

ignore the legal label that a pro se litigant attaches to a motion and recharacterize the motion in

order to place it within a different legal category,” including “to create a better correspondence

between the substance of a pro se motion’s claim and its underlying legal basis.”). The Petitioner

has identified no other legal framework for the Court to apply. In the interests of fully addressing

his claims and objections, the Court has considered the applicability of § 2241.

       The Petitioner has not alleged any change in substantive law relevant to his case. He

alleges various violations and errors that, if true, were legally erroneous at the time of the trial,

conviction, and sentencing. Therefore, as the Magistrate Judge reasoned, he cannot satisfy the

savings clause to proceed under § 2241, and the Court lacks jurisdiction to consider the claims

under § 2255. Any transfer to the Sixth Circuit Court of Appeals for consideration of a motion for

leave to file a second or successive § 2255 petition would be futile, given that the Petitioner has

not identified factual or legal changes during the time since his previous unsuccessful motions.

Accordingly, the Court adopts the Magistrate Judge’s PF&R and overrules the Petitioner’s

objections. The Court further finds that the PF&R appropriately recommended consolidation of

cases 5:17-cv-2312 and 5:17-cv-2626, for further consideration of the Petitioners ESGCT claims,

and those recommendations will be adopted without objection.




                                                 6
                                       CONCLUSION

        Wherefore, after thorough review and careful consideration, the Court ORDERS that the

Court’s previous Memorandum Opinion and Order (Document 30) be VACATED, that the

Petitioner’s Motion Requesting to File Delayed Response from the Memorandum Opinion and

Order Dated 04/30/2018; and the Delayed Response from the Proposed Findings and

Recommendation Dated 03/27/2018, With Request for Appointment of Counsel/Co-Counsel

(Document 34) and Motion for Administrative Hearing, With Motion for Summary Judgment

(Document 41) be CONSTRUED AS OBJECTIONS and OVERRULED, and that the

Magistrate Judge’s consolidated Proposed Findings and Recommendation (PF&R) (Document 25

in Civil Action 5:17-cv-02312; Document 23 in Civil Action 5:17-cv-02626) be ADOPTED and

incorporated herein.

        The Court ORDERS that Civil Action 5:17-cv-02312 and Civil Action 5:17-cv-02626

remain CONSOLIDATED, with Civil Action 5:17-cv-02312 being the lead case, and all further

documents to be docketed only therein. The Court further ORDERS that all claims other than the

Petitioner’s claim concerning the calculation and application of his ESGCT, be DISMISSED for

lack of jurisdiction.

        Lastly, pursuant to 28 U.S.C. § 636(b)(1)(B), the Court ORDERS that the matter be

referred to the Honorable Dwane L. Tinsley, United States Magistrate Judge, who shall consider

the pleadings and evidence therein and submit to this Court proposed findings of fact and

recommendation for disposition relating to the Petitioner’s ESGCT claim.




                                              7
       The Court DIRECTS the Clerk to send a certified copy of this Order to the Honorable

Dwane L. Tinsley, to counsel of record, and to any unrepresented party.



                                            ENTER:         January 16, 2019




                                               8
